DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jungmann (DE 10 2015 013 240) in view of Helf (US 2010/0230219).  All citations to Jungmann will be made with respect to US 2019/0072146, which is an English-language publication corresponding to DE 10 2015 013 240.  
Regarding independent claim 1, Jungmann discloses a disc brake for motor vehicles (see US 2019/072146, Abstract, FIGS. 1-5), comprising at least two brake pads (12, 14), an application unit (18) having a setting spindle (16) arranged axially in the direction of the brake pads (see FIG. 2), and a resetting device (22, 32, 34, 38, 42) for central adjustment of the setting spindle (see FIGS. 1, 2) after reaching a degree of wear of the brake pads (see e.g. ¶¶ 0025-0027), the resetting device having a housing (34), a sensor (32) and a resetting shaft (22), wherein the resetting device has an adapter (38) with a decentral output (see e.g. FIG. 3, gear attached to shaft (40)), wherein the adapter has a cover (42).  
Jungmann does not disclose a chain drive, the chain drive being configured to transmit an actuating movement from the decentral output to the resetting shaft.
Helf teaches a disc brake for a motor vehicle (see Abstract) comprising a resetting shaft (3), a decentral output (4), and a chain drive (5), the chain drive being configured to transmit an actuating movement from the decentral output to the resetting shaft (see ¶ 0023; FIG. 2).
It would have been obvious to replace the gear transmission of Jungmann with a chain transmission, as taught by Helf, to reduce the number of parts required, and to eliminate the need for precise positioning of the gear axles. 
Regarding claim 4, Jungmann discloses that the adapter is arranged on the resetting device by a plug connection (see e.g. FIG. 3, gear is plugged onto shaft (40)) or an adhesive connection.  
Regarding claim 5, Jungmann discloses that the housing has, on a side of the housing opposed to the sensor, a groove for receiving the adapter (see FIG. 4, housing has a groove shaped and configured to receive cover of adapter).  
Regarding claim 7, Jungmann discloses that the decentral output is a casting shaped as a hexagon for receiving a tool (see FIG. 3).  
Regarding claim 9, Jungmann discloses a motor vehicle comprising a disc brake (1) according to claim 1 (see Abstract; FIGS. 1-5).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jungmann (DE 10 2015 013 240) and Helf (US 2010/0230219), as applied to claim 1, above, and further in view of Knoop et al. (US 2017/0167556).
Regarding claim 8, Jungmann discloses that the cover has an opening through which the decentral output extends (see FIG. 3).  Jungmann does not disclose that the cover is a plastic part or a metal part.  
Knoop teaches a disc brake for motor vehicles (see Abstract, FIG. 10) comprising an adjuster (410) and a cover (484), wherein the cover is a plastic part or a metal part (see ¶ 0127).  
It would have been obvious to make the cover of Jungmann a plastic part to provide a lightweight part that is cost effective to produce in volume (see Knoop, ¶ 0127).  
Response to Arguments
Applicant's arguments filed 23-Aug-2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1, Applicant argues that Helf does not disclose a “a resetting shaft with a decentral output” because “the associated resetting shaft is coaxial with the output, not offset.”  As an initial matter, Helf was only relied upon as disclosing a chain drive configured to transmit an actuating movement.  Jungmann was cited as disclosing a decentral output.  Furthermore, Helf even discloses a decentral output.  Helf discloses resetting shaft (3), a chain drive (5), and a decentral output (4).  The output shaft (4) is decentral from the resetting shaft (3).
Applicant further argues that “the intermeshed gears of Jungmann are clearly shown as being in a non-linear or curved path” and that “this arrangement allows for spacing of other components to be accommodated,” thereby rendering Jungmann inoperable for its intended purpose (see Amendment, page 8).  It is not clear what “other components” Applicant is referencing since no other components are shown in the drawings (see FIGS. 1-5) and the written description does not make any reference to “other components” or the particular configuration of the gears.  As such, the proposed modification would not render Jungmann inoperable for its intended purpose.  Additionally, “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference” (see MPEP 2145.III).  In the present case, one of ordinary skill would have found it obvious to replace the multiple gears of Jungmann with the chain of Helf to reduce the number of parts required, and to eliminate the need for precise positioning of the gear axles.   

Allowable Subject Matter
Claims 3 and 6 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657 

August 26, 2022